742 N.W.2d 622 (2007)
277 Mich. App. 47
Scott TILLMAN, Plaintiff-Appellant,
v.
GREAT LAKES TRUCK CENTER, INC, Jim Kamps, and Volvo Commercial Finance The Americas LLC, Defendants-Appellees.
Docket No. 274937.
Court of Appeals of Michigan.
Submitted October 2, 2007, at Lansing.
Decided October 18, 2007, at 9:05 a.m.
Released for Publication December 10, 2007.
Doyle Group Attorneys, P.C. (by T. Michael Doyle and John Doyle), Okemos, for the plaintiff.
Law Office of Langford & Gebauer (by B.J. Belcoure), Southfield, for Great Lakes Truck Center, Inc., and Jim Kamps.
*623 Miller, Canfield, Paddock and Stone, P.L.C. (by Robert E.L. Wright), Grand Rapids, for Volvo Commercial Finance The Americas LLC.
Before: OWENS, P.J., and BANDSTRA and DAVIS, JJ.
PER CURIAM.
Plaintiff appeals as of right from a circuit court order granting defendants' motion for summary disposition, which was brought pursuant to MCR 2.116(C)(7), (8), and (10). The trial court concluded that plaintiff's claim for conversion against Volvo Commercial Finance The Americas LLC was barred by the three-year period of limitations applicable to an action to recover damages for injury to property, MCL 600.5805(10), and that all of plaintiff's claims were barred by res judicata. Plaintiff's appeal addresses only the dismissal of the claim for conversion. We affirm. This appeal is being decided without oral argument pursuant to MCR 7.214(E).
At issue in this case is whether the limitations period applicable to conversion is the three-year period in MCL 600.5805(10) for "all other actions to recover damages for the death of a person, or for injury to a person or property" or the six-year period in MCL 600.5813 for "[a]ll other personal actions" not otherwise specified. We review a trial court's decision on a motion for summary disposition de novo. Maiden v. Rozwood, 461 Mich. 109, 118, 597 N.W.2d 817 (1999). The issue presents a question of law, which is also reviewed de novo. Oakland Co. Bd. of Co. Rd. Comm'rs v. Michigan Prop. & Cas. Guaranty Ass'n, 456 Mich. 590, 610, 575 N.W.2d 751 (1998).
This Court has not consistently resolved this issue. In Davidson v. Bugbee, 227 Mich.App. 264, 269, 575 N.W.2d 574 (1997), this Court stated that the six-year period applied, but without explaining its basis for that conclusion; it appears that neither party in that case attempted to argue that a different period might apply. More recently, this Court has explained in more detail that conversion is a wrongful act of dominion over another person's property, even including forgery of instruments, and as such it constitutes an injury to property governed by the three-year limitations period. Brennan v. Edward D. Jones & Co., 245 Mich.App. 156, 158, 626 N.W.2d 917 (2001). Two earlier cases from this Court indicated, again without explanation, that the six-year limitations period applied. Miller v. Green, 37 Mich.App. 132, 138, 194 N.W.2d 491 (1971); Drapefair, Inc. v. Beitner, 89 Mich.App. 531, 545, n. 3, 280 N.W.2d 585 (1979). Another earlier case from this Court reached the opposite result, explaining that conversion is controlled by the three-year limitations period applicable to injuries to property even though the injury in conversion is generally not tangible. Continental Cas. Co. v. Huron Valley Nat'l Bank, 85 Mich.App. 319, 323-324, 271 N.W.2d 218 (1978). These three latter cases are not binding under MCR 7.215(J)(1). Several unpublished opinions from this Court have concluded that the six-year period applies, citing our Supreme Court's opinion in Thoma v. Tracy Motor Sales, Inc., 360 Mich. 434, 104 N.W.2d 360 (1960), which did not actually address the applicable limitations period at all. Unpublished opinions of this Court are not, in any event, binding precedent. MCR 7.215(C)(1).
We conclude that Brennan and Continental Cas. Co. correctly determined the three-year period to be applicable, because only those two cases are consistent with our Supreme Court's binding precedent. The trial court correctly relied on Janiszewski v. Behrmann, 345 Mich. 8, 32, 75 N.W.2d 77 (1956), in which the Court stated that the action for conversion of personal property (farm equipment) was barred *624 by the statute of limitations for injury to person or property:
This action was brought in circuit court on June 30, 1954, recovery being sought on the basis of conversion of personal property more than 3 years previously. The question presented is whether the prosecution of said action was barred by the statute of limitations relating to actions to recover damages for injury to person or property. By the provisions of said statute (CLS 1954, § 609.13, subdivision 2 [Stat. Ann. 1953 Cum. Supp. § 27.605]) an action of this character must be brought within 3 years from the time it accrues.
The statute referenced in Janiszewski stated, "Actions to recover damages for injuries to person or property and actions for trespass upon lands shall be brought within 3 years from the time said actions accrue, and not afterwards." It was therefore, in relevant part, the predecessor statute to MCL 600.5805(10), which now provides, "The period of limitations is 3 years after the time of the death or injury for all other actions to recover damages for the death of a person, or for injury to a person or property."
The trial court correctly determined that Janiszewski, supra, was controlling on the issue whether an action for conversion is an action to recover damages for injury to property. Therefore, the three-year period of limitations of MCL 600.5805(10) applied, and we need not address plaintiff's remaining argument on appeal.
Affirmed.